DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/6/2021, have been fully considered but are not persuasive.
Applicant argues that ‘Shin does not disclose or suggest "extracting the alarm data from the timeseries sample, and stor[ing] the alarm data as a sample of an alarm timeseries," as recited in claim 1’ and that ‘neither Maseng nor Shin disclose or suggest the feature of "extracting the alarm data from the timeseries sample, and stor[ing] the alarm data as a sample of an alarm timeseries," as recited in claim 1’ (page 7).
It is respectfully submitted that: i) Applicant’s statements are moot because neither Maseng nor Shin are individually cited as teaching ‘extracting the alarm data from the timeseries sample, and stor[ing] the alarm data as a sample of an alarm timeseries’ – however, as detailed below in the current rejection under 35 U.S.C. § 103, the combination of Maseng and Shin does teach this complete limitation. ii) Shin teaches extracting the alarm data from the timeseries sample and alarm data as a timeseries because Shin describes that as shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern, as represented by graphical representations (1), (5), (6), (8) and (9) [0062, Fig. 4] (i.e. an alternative interpretation of extracting graphical representations (1), (5), (6), (8) and (9) 2946, alarm configuration 2948 data [0069, 0104, 0161], that an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud [0090-0091, Fig. 8] and that a licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends [0110] (requiring that the data be stored).  
Applicant contends that ‘Shin discloses extracting time series sensing data as a whole’, based on Applicant’s interpretation of Shin, and emphasizes ‘as a whole’ (page 7).  This appears to be moot as the claim language does not limit how the data are extracted other than that they are 
Applicant’s comments on ‘Piaskowski, Wu, and Dayalan’ (page 8) are moot as these references are not cited as teaching the alleged deficiencies of Maseng and Shin for the independent claims.
Applicant’s argument that ‘Though different in scope, Applicant submits that claim 11 includes features similar to those of claim 1. Therefore, Applicant submits that claim 11 and its associated dependent claims are allowable over Maseng, Shin, Piaskowski, Wu, and Dayalan for at least the reasons presented above with respect to claim 1.’ (page 8) is unpersuasive for the same reasons as those stated above regarding claim 1.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘system manager, ‘data platform, ‘timeseries service’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating electronic circuitry and a processor in accordance with [0108-0110] of the specification.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 11-12 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Maseng et al. U.S. Patent Publication No. 20180278434 (hereinafter Maseng) in view of Shin et al. U.S. Patent Publication No. 20140372813 (hereinafter Shin).
Regarding claim 1, Maseng teaches a building management system [0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)] comprising: 
building equipment operable to affect a physical state or condition of a building [0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… the user 810 can monitor and/or control the individual BACnet devices 108 (building equipment); 0050 — Controlling various devices can include turning lights on or off, adjusting thermostat settings, turning environmental control systems on or off, and other types of control that will be clear to those of skill]; 
a system manager coupled to the building equipment via a system bus [0090-0092, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… user site 402 can also 404 with a site control module 406 configured for BACnet device protocols and/or other device protocols (system manager coupled to the building equipment)… user 810 can monitor and control the building automation systems at the site through the on-site computer 404], the system manager configured to obtain alarm data from the building equipment [0091 —  devices 108 can be in the fields of HVAC control, fire detection and alarm; 0110 — the licensed user can log in to the BAMCS website 706 and can configure and control the user site 402, which can include setting various preferences, parameters, schedules, alarms, and/or other user site configurations for the various devices 108] and generate a timeseries sample and the alarm data [0067-0070 — various devices 108 on a network may have different levels of functionality. For example, some devices may have the ability to create and run trend logs, schedules, and/or alarms for any object within the device… The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends]; and 
a cloud-based data platform comprising a timeseries service configured to receive the timeseries sample from the system manager [0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud], 
process the alarm data and the timeseries sample, and store the alarm data as a sample of an alarm [0067-0070 —The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and 2946, alarm configuration 2948 data; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud; 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends].
But Maseng fails to clearly specify generating a timeseries sample comprising the alarm data and extracting the alarm data from the timeseries sample and alarm data as a timeseries.
However, Shin teaches generating a timeseries sample comprising the alarm data [0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm); 0138-0139, Fig. 17 — a reference pattern detecting apparatus 280 receiving time series sensing data from at least one of an environment sensor and an energy consumption sensor, which are installed in a building 211, detecting generation of a reference pattern, and outputting a warning signal when the generation of the reference pattern is detected. The reference pattern detection system according to the present embodiment may be connected to a building energy management system (BEMS) or may be used as a component of the BEMS] and extracting the alarm data from the timeseries sample and alarm data as a timeseries [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad 
Maseng and Shin are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the well-known technique of using alarm data that are comprised in a time series, as taught by Shin, in the building automation system and method, as taught by Maseng in order to determine when an alarm condition occurred; and to modify the building automation system and method by extracting the alarm data to determine the alarm condition based on predetermined criteria, as suggested by Shin [0019-0022].  Further, it would have been obvious to a person of ordinary skill in the art to simply bundle time data with related alarm data in order to simplify handling and coordination of the data.
Regarding claim 2, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches that the system manager is configured to send a request for an alarm or timeseries identifier to the timeseries service [0066-0065, Figs. 4 and 8 — site control module 406 (system manager)… At 436 the site control module sends the device data and object data to the interface module (interface module 422)]; wherein 
the timeseries service is configured to create the alarm or timeseries in response to the request and send the alarm or timeseries identifier to the system manager [0066-0065, Figs. 4 and 8 — 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module.].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Regarding claim 4, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above.  
Maseng further teaches that the system manager is configured to send the alarm or timeseries identifier to the cloud-based data platform as an attribute of the timeseries sample comprising the alarm data [0066-0065, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module.].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Regarding claim 5, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above.  
Maseng further teaches that the timeseries service is configured to use the alarm or timeseries identifier to identify the alarm or timeseries and store the alarm data as the sample of the identified alarm or timeseries [0066-0065, Figs. 4 and 8 — At 440, the interface data 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module…. At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module.; 0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
Regarding claim 11, Maseng teaches a method for monitoring and controlling building equipment in a building management system [0008 — a method for discovering and controlling 
operating building equipment to affect a physical state or condition of a building [0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… the user 810 can monitor and/or control the individual BACnet devices 108 (building equipment); 0050 — Controlling various devices can include turning lights on or off, adjusting thermostat settings, turning environmental control systems on or off, and other types of control that will be clear to those of skill]; 
obtaining alarm data from the building equipment at a system manager [0091 —  devices 108 can be in the fields of HVAC control, fire detection and alarm; 0110 — the licensed user can log in to the BAMCS website 706 and can configure and control the user site 402, which can include setting various preferences, parameters, schedules, alarms, and/or other user site configurations for the various devices 108] coupled to the building equipment via a system bus [0090-0092, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS)… user site 402 can also have a computer 404 with a site control module 406 configured for BACnet device protocols and/or other device protocols (system manager coupled to the building equipment)… user 810 can monitor and control the building automation systems at the site through the on-site computer 404]; 
generating a timeseries sample and the alarm data at the system manager [0067-0070 — various devices 108 on a network may have different levels of functionality. For example, some devices may have the ability to create and run trend logs, schedules, and/or alarms for any object within the device… The BAMCS can have the ability to create and run trend logs, schedules, and/or 706 and can monitor and review data values, alarms, trends]; 
transmitting the timeseries sample from the system manager to a timeseries service of a cloud-based data platform [0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud]; 
processing, by the timeseries service, the alarm data and the timeseries sample; and storing, by the timeseries service, the alarm data as a sample of an alarm [0067-0070 —The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud; 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends].
But Maseng fails to clearly specify generating a timeseries sample comprising the alarm data and extracting the alarm data from the timeseries sample and alarm data as a timeseries.
However, Shin teaches generating a timeseries sample comprising the alarm data [0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal 
Maseng and Shin are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the well-known technique of using alarm data that are comprised in a time series, as taught by Shin, in the building automation system and method, as taught by Maseng in order to determine when an alarm condition occurred; and to modify the building automation system and method by extracting the alarm data to determine the alarm condition based on predetermined criteria, as suggested by Shin [0019-0022].  Further, it would 
Regarding claim 12, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 2.
Regarding claim 14, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 4.
Regarding claim 15, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 5.
Claim(s) 3, 7, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng and Shin in view of Piaskowski et al. U.S. Patent Publication No. 20150293508 (hereinafter Piaskowski).
Regarding claim 3, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above.
Further, Maseng teaches that the system manager is configured to store the alarm or timeseries identifier as an attribute [0066-0065, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that can be a cloud-based database. At 442, the interface data 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination of Maseng and Shin fails to clearly specify that a manager is configured to generate a reported network tree listing the building equipment and store the identifier as an attribute of the reported network tree. 
However, Piaskowski teaches that a manager is configured to generate a reported network tree listing the building equipment and store the identifier as an attribute of the reported network tree [0116 — data points network 50 organizes data points hierarchically (e.g., in a network tree), by network location, or according to any other logical structure. Data points network 50 may 504… spaces can be assigned a name attribute 506; 0141-0142, Figs. 17-18 — a user can drag and drop BAS devices 1702 from BAS network tree 1700 into equipment discovery table 1600]. 
Maseng, Shin and Piaskowski are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng and Shin, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize equipment using a known hierarchical structure allowing expansion of data at different levels with associated equipment identification to enable identification of the equipment, as taught by Piaskowski [0116, 0122].  
Regarding claim 7, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above.
Further, Maseng teaches that timeseries sample and at least one of: an alarm priority attribute [0066-0065, Figs. 4 and 8 — At 440, the interface data synchronization module 426 of the interface module 422 can assign unique identifiers to the device data and object data, and can store the device data, object data, and unique identifiers in an interface module database 428 that 442, the interface data synchronization module 426 synchronizes the unique identifiers for the BACnet device data and object data by sending the data and unique identifiers back to the site control module… At 446, the unique identifiers are used to identify and provide data from the devices and/or objects, such as object present value updates, trend data, schedule execution, and alarm notifications (explained more fully below), to the interface module].
Further, Shin teaches alarm data as a timeseries (alarm timeseries data) [0062, Fig. 4 — As shown in FIG. 4, time series sensing data pieces for 9 products are extracted, and among that, there exist 5 time series sensing data pieces similar to the bad pattern; 0105-0112, Fig. 11 —  bad pattern verification device 240… accesses the time series sensing data of each product, generated by the suspicious sensor and stored in the sensor-measured value storage device 220 during a verification period, calculates similarity measures between the bad pattern based on the bad pattern information and the time series sensing data, for each product, and calculates a bad pattern error rate… the time series sensing data extracting unit 242 accesses the time series sensing data of each product; 0115-0116, Fig. 13 — timeseries data comprise bad pattern alarm data that generate a warning signal (alarm) when the bad pattern is detected] .
But the combination of Maseng and Shin fails to clearly specify a priority attribute indicating a priority associated with the data; or an enumerated set attribute and an enumerated value attribute. 
However, Piaskowski teaches a priority attribute indicating a priority associated with the data [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed]; or 
1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies]
Maseng, Shin and Piaskowski are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng and Shin, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize data by order of importance and to use a known system of discrete defined categories to organize data properties, as suggested by Piaskowski [0116, 0123, 0130, 0135].  
Regarding claim 13, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 3.
Regarding claim 17, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 7.
Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng and Shin in view of Wu U.S. Patent Publication No. 20030174162 (hereinafter Wu).
Regarding claim 6, the combination of Maseng and Shin teaches that the system manager is configured to: monitor a plurality of alarm events reported by the building equipment [0091 — devices 108 can be in the fields of HVAC control, fire detection and alarm; 0110 — the licensed user can log in to the BAMCS website 706 and can configure and control the user site 402, which can include setting various preferences, parameters, schedules, alarms, and/or other user site configurations for the various devices 108]; 
generate alarm data comprising alarm events [0067-0070 — various devices 108 on a network may have different levels of functionality. For example, some devices may have the ability to create and run trend logs, schedules, and/or alarms for any object within the device… The BAMCS can have the ability to create and run trend logs, schedules, and/or monitor for alarms… Trend logs can track values over time for devices (timeseries) and their points (objects); 0110 — the licensed user can log in to the BAMCS website 706 and can monitor and review data values, alarms, trends] and transmit the alarm data to the cloud-based data platform [0069, 0104, 0161 — trend logs (timeseries) can also be saved in a BAMCS application service database 428; 0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].

But the combination of Maseng and Shin fails to clearly specify monitoring an event list comprising a plurality of alarm events reported by the building equipment; generate a full alarm list report comprising all of the plurality of alarm events in the event list and transmit the full alarm list report to the data platform; 
identify a change in the plurality of alarm events in the event list; and generate the alarm data such that the alarm data comprises an indication of the change in the plurality of alarm events.
However, Wu teaches monitoring an event list comprising a plurality of alarm events reported by the building equipment [0062-0064, Fig. 3 — event data record 184 (plurality of alarm events) may include a network element identifier record 196 that may include information regarding the network element experiencing a problem related to the alarm being reported using the interface schema 180, an identifier of the SMLC 104 or other device or application that generated the alarm, etc.; 0051-0052, Fig. 4 — SMLC 104 determines a change in its operating state 
identify a change in the plurality of alarm events in the event list [0051-0052, Fig. 4 — a step 222 during which the SMLC 104 determines a change in its operating state… new alarm generated by the SMLC 104 causes the SMLC 104 to change operating state, or if a clearance of an alarm causes the SMLC 104 to change operating state]; and generate the alarm data such that the alarm data comprises an indication of the change in the plurality of alarm events [0051-0053, 0058, Fig. 4 — a step 224, a notification is provided to the NMS 102 regarding the change of operating state of the SMLC 104 determined during the step 222].
Maseng, Shin and Wu are analogous art.  They relate to alarm/warning management systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng and Shin, by incorporating the above limitations, as taught by Wu.  

Regarding claim 16, the combination of Maseng and Shin teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 6.
Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maseng, Shin and Piaskowski in view of Dayalan et al. U.S. Patent Publication No. 20180061212 (hereinafter Dayalan).
Regarding claim 8, the combination of Maseng, Shin and Piaskowski teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches the cloud-based data platform [0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Piaskowski teaches an enumerated set attribute and the enumerated value attribute [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed; 0123, Fig. 6 — spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514; 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies] and alarm data as a text string describing the alarm [0171, Fig. 3 — Alarms portion 3306 may display all active critical alarms – ‘HIGH PRESSURE LOCKOUT’].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin and Piaskowski, by incorporating the above limitations, as taught by Piaskowski.  
One of ordinary skill in the art would have been motivated to do this modification in order to organize data by order of importance and to use a known system of discrete defined categories to organize data properties, as suggested by Piaskowski [0116, 0123, 0130, 0135] and to enable a user to easily grasp the nature of an alarm.  
But the combination of Maseng, Shin and Piaskowski fails to clearly specify a dictionary service configured translate the alarm data.
However, Dayalan teaches a dictionary service configured translate the alarm data [0022 — information is made available through an email, text message or cloud notification; 0036, Fig. 3 — alarm assistance map 260 showing a number of example sets of alarm parameters 261 mapped (dictionary) to corresponding sets of remediation media 262… a set of alarm parameters 264 which maps a “dirty filter” alarm ; 0046 — the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why 
Maseng, Shin, Piaskowski and Dayalan are analogous art.  They relate to building automation systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin and Piaskowski, by incorporating the above limitations, as taught by Dayalan.  
One of ordinary skill in the art would have been motivated to do this modification in order to convert alarm data to information more readily understood by a user using the known technique of a mapping/dictionary lookup in the same way as Dayalan.  
Regarding claim 9, the combination of Maseng, Shin, Piaskowski and Dayalan teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches the cloud-based data platform [0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Piaskowski teaches at least one of the text string or the enumerated set attribute and the enumerated value attribute [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed; 0123, Fig. 6 — spaces can 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies].
Further, Dayalan teaches generating a cause message describing a cause of the alarm based on the alarm data [0022 — information is made available through an email, text message or cloud notification; 0036, Fig. 3 — alarm assistance map 260 showing a number of example sets of alarm parameters 261 mapped (dictionary) to corresponding sets of remediation media 262… a set of alarm parameters 264 which maps a “dirty filter” alarm ; 0046, Fig. 5 — the alarm properties and system properties are analyzed to determine the issue which caused the alarm and the type of corrective action which needs to be taken … the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why the alarm was generated (describing a cause of the alarm); 0055 — the alarm parameter is selected from the group consisting of an end device type, a unique end device identifier, a sensor value, a status identifier, an alarm severity indicator, an end device location, a network identifier, a timestamp, and/or an alarm priority].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as 
One of ordinary skill in the art would have been motivated to do this modification in order to convert alarm data to information more readily understood by a user, enabling the user to better understand why an alarm occurred, as suggested by Dayalan [0046].  
Regarding claim 10, the combination of Maseng, Shin, Piaskowski and Dayalan teaches all the limitations of the base claims as outlined above.  
Further, Maseng teaches the cloud-based data platform [0066 — interface module database 428 that can be a cloud-based database; 0090-0091, Fig. 8 — an exemplary Building Automation Monitor and Control System (BAMCS) in the cloud].
Further, Piaskowski teaches at least one of (a) the text string or (b) the enumerated set attribute and the enumerated value attribute [0135, Figs. 11-12 — display priority of display data 1204 determines which data points represented by display data 1204 will be displayed; 0123, Fig. 6 — spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514; 0130, Fig. 12 — a category 1212 (e.g., generic), a source attribute 1214 (e.g., present value), and search criteria 1224. Search criteria 1224 may include one or more attributes that define data points to which the point definition applies].
264 which maps a “dirty filter” alarm ; 0046-0048, Fig. 5 — the alarm properties and system properties are analyzed to determine the issue which caused the alarm and the type of corrective action which needs to be taken (resolution) … the chiller application can generate an alarm stating it has failed to confirm the chiller is running. The alarm from the chiller plant application will include the name of the chiller at fault, the severity of the failure, when and why the alarm was generated, which is then utilized to identify a corrective action (resolution)… pre-defined or user-defined remedial media corresponding to the corrective action (resolution), as well as recipient addresses, are identified. In step 430, the identified media is formatted as an alarm assistance message for transmission to the recipient(s); 0055 — the alarm parameter is selected from the group consisting of an end device type, a unique end device identifier, a sensor value, a status identifier, an alarm severity indicator, an end device location, a network identifier, a timestamp, and/or an alarm priority].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the building automation system and method, as taught by the combination of Maseng, Shin, Piaskowski and Dayalan, by incorporating the above limitations, as taught by Dayalan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide instruction to user as to how to appropriately respond to an alarm, as suggested by Dayalan [0002-0005].  
Regarding claim 18, the combination of Maseng, Shin and Piaskowski teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 8.
Regarding claim 19, the combination of Maseng, Shin, Piaskowski and Dayalan teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 9.
Regarding claim 20, the combination of Maseng, Shin, Piaskowski and Dayalan teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as a claim 10.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119